Case: 12-41043       Document: 00512253421         Page: 1     Date Filed: 05/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 24, 2013
                                     No. 12-41043
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

THOMAS LOUIS VANHOOK,

                                                  Plaintiff-Appellant

v.

THOMAS H. NELMS; JAMES K. JOHNSON,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 9:12-CV-60


Before JOLLY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Thomas Louis VanHook, Texas prisoner # 1646479, has applied for leave
to proceed in forma pauperis (IFP) in this appeal from the dismissal of his civil
rights complaint for failure to state a claim upon which relief may be granted.
See 28 U.S.C. § 1915A(b)(1). By moving to proceed IFP, VanHook challenges the
magistrate judge’s certification that the appeal was not taken in good faith. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41043         Document: 00512253421       Page: 2   Date Filed: 05/24/2013

                                       No. 12-41043

      VanHook contends that his right of access to the courts was denied when
the defendant corrections officer seized legal materials that were pertinent to his
direct criminal appeal. Although he was represented by counsel at the time of
the seizure, VanHook contends that he had a right to respond to the Anders1
brief filed subsequently by counsel.
      VanHook makes no effort to show how he was prejudiced in his efforts to
respond to the Anders brief by the seizure of his legal materials. See Christopher
v. Harbury, 536 U.S. 403, 415 (2002). Nor has he shown that the magistrate
judge considered improperly his disciplinary record or that she was unfairly
biased. See Liteky v. United States, 510 U.S. 540, 555 (1994).
      We conclude that VanHook has not shown that his appeal involves legal
points arguable on their merits. See Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983). Leave to proceed IFP on appeal is denied and the appeal is dismissed as
frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
      We caution VanHook that the district court’s dismissal of his complaint
and this court’s dismissal of this appeal both count as strikes for purposes of 28
U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir.
1996). If he accumulates a third strike, VanHook will be barred from proceeding
IFP in any civil action or appeal filed in a court of the United States while he is
incarcerated or detained in any facility unless he “is under imminent danger of
serious physical injury.” § 1915(g).
      IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.




      1
          Anders v. California, 386 U.S. 738 (1967).

                                              2